Citation Nr: 0336491	
Decision Date: 12/29/03    Archive Date: 01/07/04

DOCKET NO.  02-02 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 12, 
1999, for a total rating based either on a 100 percent 
schedular rating for an anxiety disorder, or on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Milagros Alcevedo


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from March 1967 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Providence, 
Rhode Island, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's claim file originally 
was maintained at the San Juan, Puerto Rico, RO, and was 
transferred to the St. Petersburg, Florida, RO.  While the 
file was maintained at the St. Petersburg RO, the veteran 
temporarily relocated his residence to Rhode Island but 
subsequently resumed residency in Florida.

The Board notes that, pursuant to a June 1991 substantive 
appeal, the veteran has a perfected appeal processed through 
to a September 1991 informal hearing presentation which has 
remained opened.  The Board's action in the decision below 
resolves the issue in dispute.

A hearing was held at the RO (Travel Board) in June 2003 
before the undersigned Veterans Law Judge, who is designated 
by the Chairman of The Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony has been associated with the claims file.

In view of the testimony advanced at the Travel Board, the 
evidence of record, and the allowance set forth below as to 
an earlier effective date for TDIU, the issue of a schedular 
rating higher than 70 percent prior to February 12, 1999, is 
deemed satisfied.  If there is disagreement, it should be so 
indicated to the RO.

There have been awards of temporary 100 percent ratings for 
hospitalizations over the years, none of which are in issue.





FINDINGS OF FACT

1.  The appellant has a current neuropsychological disorder, 
for which he has been service connected since 1968.

2.  In August 1985 the RO received a hospital summary, dated 
in August 1985, which reflected that the appellant could not 
hold gainful employment, work or study.  There is no record 
in the claim file of the RO having taken action to provide a 
formal claim for permanent TDIU pursuant to the August 1985 
hospital summary.

3.  A January 1987 substantive appeal of another issue 
reflected the veteran's belief that he was entitled to TDIU.  
The evidence of record reflects the veteran actively pursued 
this claim, including submission of a subsequent formal claim 
in May 1990.

4.  The competent credible evidence of record shows that the 
veteran's entitlement to TDIU arose prior to February 12, 
1999, and that an earlier informal claim was filed, and was 
not followed by a formal claim form being sent by VA. 


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the requirements for an effective date of August 2, 1985, but 
no earlier, for award of TDIU have been met.  38 U.S.C.A. 
§§ 5110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim was filed prior to the effective date of 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002).  The VCAA redefined 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Title 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2003), implement the VCAA.  The Secretary of 
Veterans Affairs has determined that the VCAA generally is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel 7-2003 (November 19, 
2003).

The RO provided a duty to assist letter in April 2003, which 
contains the 30-day discrepancy.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  Corrective action is not required, however, 
because the Board grants the benefit sought by the veteran, 
which moots the issue.

A March 1996 rating decision reflects that the RO received 
the August 1985 hospital summary and other clinical records 
on August 21, 1985.  The hospital summary addressed in-
patient treatment of the veteran from June 1985 to August 
1985.  The March 1986 rating decision found the veteran was 
not entitled to a temporary total rating for hospitalization.  
The veteran was advised of this decision in a March 1986 
letter.  Parenthetically, the veteran perfected an appeal of 
this issue which the Board, in a December 1989 decision, 
granted.  The RO did not address the issue of a claim for 
TDIU on other than a temporary basis in either the March 1986 
decision or a later rating decision until several years 
later.

In his January 1987 VA substantive appeal of the denial of 
the temporary total rating due to his hospitalization, the 
veteran stated that he was not able to engage in or sustain 
any type substantial and gainful employment.  His language 
was not couched in terms of a temporary inability.  A 
psychiatric evaluation was attempted in March 1987 but 
aborted due to the veteran's reported uncooperativeness and 
belligerency.  Another attempt was  made in April 1987.  The 
report refers to another hospitalization for treatment, and 
the veteran reported that he doesn't work and nobody gives 
work to veterans.  The examiner noted that a diagnosis was 
quite difficult to perform, as the veteran had difficulty 
expressing himself.  The examiner recommended a psychological 
evaluation and a social service field survey.  A handwritten 
May 1987 entry reflects that the survey was cancelled as a 
result of the veteran's move from Puerto Rico to Florida.

In the interim, the claim file indicates that the veteran's 
appeal of the denial of his claim for temporary TDIU based on 
the 1985 hospitalization appears to have been the RO's main 
focus.  In May 1990, the veteran submitted a formal claim for 
TDIU via a formally completed VA Form 21-8940.  A February 
1991 rating decision denied that claim, and it continuously 
has been under appeal.

A February 1999 VA mental examination report reflects that 
the evaluator assessed the veteran's symptomatology as severe 
or serious, and he deemed the veteran permanently and totally 
unemployable.  The report further reflects that the evaluator 
reviewed the claim file thoroughly and opined that the 
veteran's symptomatology, as it impacts employability, always 
has been severe.

A February 1999 rating decision increased the veteran's 
schedular evaluation of his mental disability from 70 percent 
to 100 percent effective February 12, 1999, which mooted any 
issue of entitlement to TDIU as of February 12, 1999.  The 
veteran filed a timely notice of disagreement as to the 
effective date of the allowance and a substantive appeal.

The December 1989 Board decision granted the veteran an 
increased schedular rating of his mental disorder from 50 
percent to 70 percent.  In light of the fact that the then 
newly established Court of Veterans Claims had jurisdiction 
only over those cases where a NOD was filed on or after 
November 18, 1988, the 1989 Board decision was final when 
issued.  Skinner v. Derwinski, 1 Vet. App. 2, 3 (1990).  A 
January 1990 rating decision effected the increase effective 
September 1, 1985.  The claim file reflects that, the 
veteran's efforts since have been directed towards obtaining 
TDIU.  His testimony at the June 2003 Travel Board related 
the fact of his inability to obtain employment despite his 
efforts to find a job.  He also conceded that he was unable 
to meet the demands of regular employment due to his 
disability, and he believes he has been in that state since 
1985.  Transcript (T), pp. 4, 6.  The veteran's 
representative's assertions and argument to the undersigned 
centered on the veteran's entitlement to TDIU, rather than 
the schedular evaluation of his mental disorder.  T, p. 10.  
Parenthetically, the Board notes that the competent medical 
evidence of record reflects that, between January 1990 and 
February 1999, from a schedular perspective, the veteran's 
Global Assessment of Functioning (GAF) was as high as 50, and 
mental evaluations during that interim generally assessed his 
GAF as fair.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a) (West 2002).  Section 
5110(b)(2) provides otherwise by stating that the effective 
date of an award of increased compensation "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  Under 38 C.F.R. § 
3.400(o)(1), except as provided in paragraph (o)(2), the 
effective date is "date of receipt of claim or date 
entitlement arose, whichever is later."  Paragraph (o)(2) 
provides that the effective date is the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim." See also 
VAOPGCPREC 12-98 (1998).

A specific claim in the form prescribed by the Secretary must 
be submitted in order to receive any payment under the laws 
administered by the Secretary.  38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151 (2003).  The Secretary has 
prescribed that a claim or application for VA benefits is 
considered to be any formal or informal written communication 
which requests a determination of entitlement or evidences a 
belief in entitlement to a benefit.  38 C.F.R. § 3.2(p) 
(2003).  Any communication or action from a claimant, or 
other person acting on a claimant's behalf, which indicates 
an intent to apply for a benefit administered by VA may be 
considered an informal claim.  Upon receipt of an informal 
claim, if a formal claim has not been filed, VA is 
responsible for forwarding a formal application.  If, upon 
forwarding by VA of a formal application, a formal 
application is submitted within one year of an informal 
claim, a claim is deemed filed as of the date of the informal 
claim.  38 C.F.R. § 3.155(a) (2003).

The Board finds that the August 1985 hospital summary is 
sufficient to have placed the RO on notice of the veteran's 
intent to file for TDIU and, therefore, it constituted an 
informal claim.  Id.  Although the RO initiated appropriate 
action as concerns a temporary total schedular rating due to 
hospitalization, the August 1985 hospital summary clearly 
reflects that the assessment that the veteran was deemed 
permanently unemployable.  The veteran was never provided a 
formal application in response to the August 1985 hospital 
summary.  In fact, the veteran again communicated his belief 
of entitlement to TDIU in the January 1987 substantive appeal 
and again in the May 1990 formal application.  Consequently, 
because the veteran was not provided a formal application 
after his 1985 informal claim, the Board finds the date of 
the veteran's claim to be August 21, 1985, the date the RO 
received the hospital summary and other clinical records 
related to that hospitalization, rather than January 1987, 
the date of that particular substantive appeal.


ORDER

Entitlement to an effective date of August 21, 1985, but no 
earlier, for the grant of TDIU, is granted, subject to the 
law and regulations governing the award of monetary benefits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



